  Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 1 of 264 Pageid#: 21


Grayson Circuit Circuit Court               Case No.:CL18000148-00
CITY OF GALAX                        Vs     PURDUE PHARMA, L P



                                TABLE OF CONTENTS
                        Document Index                   Date Filed     Page
COMPLAINT - COM:                                         08/27/2018    1 - 116
MOTION - MOT TO AMEND COM, COPY CMP                      11/19/2018   117 - 254
ORDER - DESIGNATION OF JUDGE                             11/26/2018   255 - 255
ORDER - GRANTING MOT AMEND COMP                          11/30/2018   256 - 257
Correspondence                                                        258 - 259
RECEIPT 8/27/2018 11:01:03 AM.pdf                                     260 - 260
MISCELLANEOUS                                                         261 - 263
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 2 of 264 Pageid#: 22




                                 Page 1
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 3 of 264 Pageid#: 23




                                  Page 2
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 4 of 264 Pageid#: 24




                                  Page 3
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 5 of 264 Pageid#: 25




                                 Page 4
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 6 of 264 Pageid#: 26




                                 Page 5
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 7 of 264 Pageid#: 27




                                 Page 6
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 8 of 264 Pageid#: 28




                                 Page 7
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 9 of 264 Pageid#: 29




                                  Page 8
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 10 of 264 Pageid#: 30




                                  Page 9
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 11 of 264 Pageid#: 31




                                 Page 10
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 12 of 264 Pageid#: 32




                                 Page 11
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 13 of 264 Pageid#: 33




                                 Page 12
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 14 of 264 Pageid#: 34




                                 Page 13
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 15 of 264 Pageid#: 35




                                 Page 14
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 16 of 264 Pageid#: 36




                                 Page 15
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 17 of 264 Pageid#: 37




                                 Page 16
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 18 of 264 Pageid#: 38




                                 Page 17
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 19 of 264 Pageid#: 39




                                 Page 18
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 20 of 264 Pageid#: 40




                                 Page 19
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 21 of 264 Pageid#: 41




                                 Page 20
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 22 of 264 Pageid#: 42




                                 Page 21
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 23 of 264 Pageid#: 43




                                 Page 22
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 24 of 264 Pageid#: 44




                                 Page 23
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 25 of 264 Pageid#: 45




                                 Page 24
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 26 of 264 Pageid#: 46




                                 Page 25
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 27 of 264 Pageid#: 47




                                 Page 26
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 28 of 264 Pageid#: 48




                                 Page 27
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 29 of 264 Pageid#: 49




                                 Page 28
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 30 of 264 Pageid#: 50




                                 Page 29
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 31 of 264 Pageid#: 51




                                 Page 30
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 32 of 264 Pageid#: 52




                                 Page 31
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 33 of 264 Pageid#: 53




                                 Page 32
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 34 of 264 Pageid#: 54




                                 Page 33
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 35 of 264 Pageid#: 55




                                 Page 34
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 36 of 264 Pageid#: 56




                                 Page 35
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 37 of 264 Pageid#: 57




                                 Page 36
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 38 of 264 Pageid#: 58




                                 Page 37
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 39 of 264 Pageid#: 59




                                 Page 38
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 40 of 264 Pageid#: 60




                                 Page 39
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 41 of 264 Pageid#: 61




                                 Page 40
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 42 of 264 Pageid#: 62




                                 Page 41
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 43 of 264 Pageid#: 63




                                 Page 42
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 44 of 264 Pageid#: 64




                                 Page 43
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 45 of 264 Pageid#: 65




                                 Page 44
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 46 of 264 Pageid#: 66




                                 Page 45
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 47 of 264 Pageid#: 67




                                 Page 46
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 48 of 264 Pageid#: 68




                                 Page 47
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 49 of 264 Pageid#: 69




                                 Page 48
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 50 of 264 Pageid#: 70




                                 Page 49
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 51 of 264 Pageid#: 71




                                 Page 50
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 52 of 264 Pageid#: 72




                                 Page 51
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 53 of 264 Pageid#: 73




                                 Page 52
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 54 of 264 Pageid#: 74




                                 Page 53
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 55 of 264 Pageid#: 75




                                 Page 54
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 56 of 264 Pageid#: 76




                                 Page 55
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 57 of 264 Pageid#: 77




                                 Page 56
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 58 of 264 Pageid#: 78




                                 Page 57
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 59 of 264 Pageid#: 79




                                 Page 58
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 60 of 264 Pageid#: 80




                                 Page 59
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 61 of 264 Pageid#: 81




                                 Page 60
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 62 of 264 Pageid#: 82




                                 Page 61
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 63 of 264 Pageid#: 83




                                 Page 62
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 64 of 264 Pageid#: 84




                                 Page 63
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 65 of 264 Pageid#: 85




                                 Page 64
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 66 of 264 Pageid#: 86




                                 Page 65
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 67 of 264 Pageid#: 87




                                 Page 66
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 68 of 264 Pageid#: 88




                                 Page 67
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 69 of 264 Pageid#: 89




                                 Page 68
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 70 of 264 Pageid#: 90




                                 Page 69
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 71 of 264 Pageid#: 91




                                 Page 70
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 72 of 264 Pageid#: 92




                                 Page 71
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 73 of 264 Pageid#: 93




                                 Page 72
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 74 of 264 Pageid#: 94




                                 Page 73
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 75 of 264 Pageid#: 95




                                 Page 74
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 76 of 264 Pageid#: 96




                                 Page 75
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 77 of 264 Pageid#: 97




                                 Page 76
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 78 of 264 Pageid#: 98




                                 Page 77
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 79 of 264 Pageid#: 99




                                 Page 78
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 80 of 264 Pageid#: 100




                                  Page 79
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 81 of 264 Pageid#: 101




                                  Page 80
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 82 of 264 Pageid#: 102




                                  Page 81
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 83 of 264 Pageid#: 103




                                  Page 82
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 84 of 264 Pageid#: 104




                                  Page 83
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 85 of 264 Pageid#: 105




                                  Page 84
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 86 of 264 Pageid#: 106




                                  Page 85
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 87 of 264 Pageid#: 107




                                  Page 86
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 88 of 264 Pageid#: 108




                                  Page 87
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 89 of 264 Pageid#: 109




                                  Page 88
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 90 of 264 Pageid#: 110




                                  Page 89
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 91 of 264 Pageid#: 111




                                  Page 90
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 92 of 264 Pageid#: 112




                                  Page 91
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 93 of 264 Pageid#: 113




                                  Page 92
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 94 of 264 Pageid#: 114




                                  Page 93
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 95 of 264 Pageid#: 115




                                  Page 94
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 96 of 264 Pageid#: 116




                                  Page 95
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 97 of 264 Pageid#: 117




                                  Page 96
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 98 of 264 Pageid#: 118




                                  Page 97
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 99 of 264 Pageid#: 119




                                  Page 98
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 100 of 264 Pageid#: 120




                                  Page 99
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 101 of 264 Pageid#: 121




                                  Page 100
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 102 of 264 Pageid#: 122




                                  Page 101
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 103 of 264 Pageid#: 123




                                  Page 102
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 104 of 264 Pageid#: 124




                                  Page 103
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 105 of 264 Pageid#: 125




                                  Page 104
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 106 of 264 Pageid#: 126




                                  Page 105
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 107 of 264 Pageid#: 127




                                  Page 106
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 108 of 264 Pageid#: 128




                                  Page 107
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 109 of 264 Pageid#: 129




                                  Page 108
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 110 of 264 Pageid#: 130




                                  Page 109
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 111 of 264 Pageid#: 131




                                  Page 110
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 112 of 264 Pageid#: 132




                                  Page 111
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 113 of 264 Pageid#: 133




                                  Page 112
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 114 of 264 Pageid#: 134




                                  Page 113
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 115 of 264 Pageid#: 135




                                  Page 114
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 116 of 264 Pageid#: 136




                                  Page 115
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 117 of 264 Pageid#: 137




                                  Page 116
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 118 of 264 Pageid#: 138




                                  Page 117
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 119 of 264 Pageid#: 139




                                  Page 118
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 120 of 264 Pageid#: 140




                                  Page 119
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 121 of 264 Pageid#: 141




                                  Page 120
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 122 of 264 Pageid#: 142




                                  Page 121
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 123 of 264 Pageid#: 143




                                  Page 122
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 124 of 264 Pageid#: 144




                                  Page 123
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 125 of 264 Pageid#: 145




                                  Page 124
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 126 of 264 Pageid#: 146




                                  Page 125
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 127 of 264 Pageid#: 147




                                  Page 126
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 128 of 264 Pageid#: 148




                                  Page 127
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 129 of 264 Pageid#: 149




                                  Page 128
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 130 of 264 Pageid#: 150




                                  Page 129
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 131 of 264 Pageid#: 151




                                  Page 130
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 132 of 264 Pageid#: 152




                                  Page 131
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 133 of 264 Pageid#: 153




                                  Page 132
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 134 of 264 Pageid#: 154




                                  Page 133
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 135 of 264 Pageid#: 155




                                  Page 134
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 136 of 264 Pageid#: 156




                                  Page 135
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 137 of 264 Pageid#: 157




                                  Page 136
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 138 of 264 Pageid#: 158




                                  Page 137
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 139 of 264 Pageid#: 159




                                  Page 138
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 140 of 264 Pageid#: 160




                                  Page 139
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 141 of 264 Pageid#: 161




                                  Page 140
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 142 of 264 Pageid#: 162




                                  Page 141
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 143 of 264 Pageid#: 163




                                  Page 142
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 144 of 264 Pageid#: 164




                                  Page 143
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 145 of 264 Pageid#: 165




                                  Page 144
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 146 of 264 Pageid#: 166




                                  Page 145
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 147 of 264 Pageid#: 167




                                  Page 146
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 148 of 264 Pageid#: 168




                                  Page 147
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 149 of 264 Pageid#: 169




                                  Page 148
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 150 of 264 Pageid#: 170




                                  Page 149
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 151 of 264 Pageid#: 171




                                  Page 150
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 152 of 264 Pageid#: 172




                                  Page 151
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 153 of 264 Pageid#: 173




                                  Page 152
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 154 of 264 Pageid#: 174




                                  Page 153
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 155 of 264 Pageid#: 175




                                  Page 154
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 156 of 264 Pageid#: 176




                                  Page 155
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 157 of 264 Pageid#: 177




                                  Page 156
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 158 of 264 Pageid#: 178




                                  Page 157
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 159 of 264 Pageid#: 179




                                  Page 158
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 160 of 264 Pageid#: 180




                                  Page 159
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 161 of 264 Pageid#: 181




                                  Page 160
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 162 of 264 Pageid#: 182




                                  Page 161
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 163 of 264 Pageid#: 183




                                  Page 162
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 164 of 264 Pageid#: 184




                                  Page 163
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 165 of 264 Pageid#: 185




                                  Page 164
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 166 of 264 Pageid#: 186




                                  Page 165
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 167 of 264 Pageid#: 187




                                  Page 166
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 168 of 264 Pageid#: 188




                                  Page 167
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 169 of 264 Pageid#: 189




                                  Page 168
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 170 of 264 Pageid#: 190




                                  Page 169
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 171 of 264 Pageid#: 191




                                  Page 170
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 172 of 264 Pageid#: 192




                                  Page 171
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 173 of 264 Pageid#: 193




                                  Page 172
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 174 of 264 Pageid#: 194




                                  Page 173
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 175 of 264 Pageid#: 195




                                  Page 174
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 176 of 264 Pageid#: 196




                                  Page 175
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 177 of 264 Pageid#: 197




                                  Page 176
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 178 of 264 Pageid#: 198




                                  Page 177
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 179 of 264 Pageid#: 199




                                  Page 178
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 180 of 264 Pageid#: 200




                                  Page 179
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 181 of 264 Pageid#: 201




                                  Page 180
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 182 of 264 Pageid#: 202




                                  Page 181
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 183 of 264 Pageid#: 203




                                  Page 182
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 184 of 264 Pageid#: 204




                                  Page 183
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 185 of 264 Pageid#: 205




                                  Page 184
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 186 of 264 Pageid#: 206




                                  Page 185
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 187 of 264 Pageid#: 207




                                  Page 186
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 188 of 264 Pageid#: 208




                                  Page 187
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 189 of 264 Pageid#: 209




                                  Page 188
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 190 of 264 Pageid#: 210




                                  Page 189
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 191 of 264 Pageid#: 211




                                  Page 190
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 192 of 264 Pageid#: 212




                                  Page 191
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 193 of 264 Pageid#: 213




                                  Page 192
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 194 of 264 Pageid#: 214




                                  Page 193
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 195 of 264 Pageid#: 215




                                  Page 194
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 196 of 264 Pageid#: 216




                                  Page 195
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 197 of 264 Pageid#: 217




                                  Page 196
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 198 of 264 Pageid#: 218




                                  Page 197
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 199 of 264 Pageid#: 219




                                  Page 198
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 200 of 264 Pageid#: 220




                                  Page 199
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 201 of 264 Pageid#: 221




                                  Page 200
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 202 of 264 Pageid#: 222




                                  Page 201
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 203 of 264 Pageid#: 223




                                  Page 202
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 204 of 264 Pageid#: 224




                                  Page 203
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 205 of 264 Pageid#: 225




                                  Page 204
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 206 of 264 Pageid#: 226




                                  Page 205
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 207 of 264 Pageid#: 227




                                  Page 206
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 208 of 264 Pageid#: 228




                                  Page 207
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 209 of 264 Pageid#: 229




                                  Page 208
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 210 of 264 Pageid#: 230




                                  Page 209
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 211 of 264 Pageid#: 231




                                  Page 210
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 212 of 264 Pageid#: 232




                                  Page 211
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 213 of 264 Pageid#: 233




                                  Page 212
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 214 of 264 Pageid#: 234




                                  Page 213
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 215 of 264 Pageid#: 235




                                  Page 214
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 216 of 264 Pageid#: 236




                                  Page 215
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 217 of 264 Pageid#: 237




                                  Page 216
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 218 of 264 Pageid#: 238




                                  Page 217
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 219 of 264 Pageid#: 239




                                  Page 218
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 220 of 264 Pageid#: 240




                                  Page 219
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 221 of 264 Pageid#: 241




                                  Page 220
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 222 of 264 Pageid#: 242




                                  Page 221
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 223 of 264 Pageid#: 243




                                  Page 222
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 224 of 264 Pageid#: 244




                                  Page 223
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 225 of 264 Pageid#: 245




                                  Page 224
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 226 of 264 Pageid#: 246




                                  Page 225
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 227 of 264 Pageid#: 247




                                  Page 226
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 228 of 264 Pageid#: 248




                                  Page 227
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 229 of 264 Pageid#: 249




                                  Page 228
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 230 of 264 Pageid#: 250




                                  Page 229
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 231 of 264 Pageid#: 251




                                  Page 230
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 232 of 264 Pageid#: 252




                                  Page 231
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 233 of 264 Pageid#: 253




                                  Page 232
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 234 of 264 Pageid#: 254




                                  Page 233
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 235 of 264 Pageid#: 255




                                  Page 234
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 236 of 264 Pageid#: 256




                                  Page 235
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 237 of 264 Pageid#: 257




                                  Page 236
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 238 of 264 Pageid#: 258




                                  Page 237
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 239 of 264 Pageid#: 259




                                  Page 238
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 240 of 264 Pageid#: 260




                                  Page 239
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 241 of 264 Pageid#: 261




                                  Page 240
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 242 of 264 Pageid#: 262




                                  Page 241
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 243 of 264 Pageid#: 263




                                  Page 242
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 244 of 264 Pageid#: 264




                                  Page 243
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 245 of 264 Pageid#: 265




                                  Page 244
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 246 of 264 Pageid#: 266




                                  Page 245
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 247 of 264 Pageid#: 267




                                  Page 246
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 248 of 264 Pageid#: 268




                                  Page 247
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 249 of 264 Pageid#: 269




                                  Page 248
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 250 of 264 Pageid#: 270




                                  Page 249
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 251 of 264 Pageid#: 271




                                  Page 250
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 252 of 264 Pageid#: 272




                                  Page 251
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 253 of 264 Pageid#: 273




                                  Page 252
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 254 of 264 Pageid#: 274




                                  Page 253
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 255 of 264 Pageid#: 275




                                  Page 254
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 256 of 264 Pageid#: 276




                                  Page 255
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 257 of 264 Pageid#: 277




                                  Page 256
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 258 of 264 Pageid#: 278




                                  Page 257
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 259 of 264 Pageid#: 279




                                  Page 258
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 260 of 264 Pageid#: 280




                                  Page 259
Receipt : 18000004401          Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 261 of 264 Pageid#: 281                              Page 1 of 1




                                                                      OFFICIAL RECEIPT
                                                                   GRAYSON CIRCUIT COURT
                                                                            CIVIL



              DATE : 08/27/2018                   TIME : 10:59:35                              CASE # : 077CL1800014800




                                                               PY
          RECEIPT # : 18000004401        TRANSACTION # : 18082700007
         CASHIER : EBO             REGISTER # : B324                                       FILING TYPE : COM                PAYMENT : FULL PAYMENT
 CASE COMMENTS : CITY OF GALAX v. PURDUE PHARMA, ET AL
    SUIT AMOUNT : $15,000,000.00
      ACCOUNT OF : CITY OF GALAX
          PAID BY : CITY OF GALAX
            CASH : $0.00
    DESCRIPTION 1 : COM:COMPLAINT - CATCH-ALL
                        2 : PLAINTIFF: CITY OF GALAX



                                      O
                        3 : NO HEARING SCHEDULED

                                               ACCOUNT
                                                CODE
                                                 206   SHERIFF FEES
                                                                       DESCRIPTION                    PAID

                                                                                                             $0.00
                                     C
                                                                                                                          TENDERED : $         0.00
                                                                                                                      AMOUNT PAID : $          0.00




                                                       PageCLERK
                                                            260 OF COURT : SUSAN M. HERRINGTON
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 262 of 264 Pageid#: 282




                                  Page 261
Case 7:18-cv-00617-EKD Document 1-1 Filed 12/13/18 Page 263 of 264 Pageid#: 283




                                  Page 262
0617-EKD Document 1-1 Filed 12/13/18 Page 264 of 264




                                            Page 26
